                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )           No. 3:19-CR-75-PLR-DCP
                                                 )
SHAWN BARAHAN FITTS, et al.,                     )
                                                 )
                      Defendants.                )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case is before the Court on the Joint Motion to Continue Deadlines

and Trial Date [Doc. 97], filed by Defendants Brandon Claron Thomas and Christopher Michael

Wyrick on October 3, 2019, and the Motion to Continue Trial and to Extend Deadlines [Doc. 132],

filed by Defendant Kelvin Bush on October 9, 2019. Defendants Shawn Barahan Fitts [Doc. 133],

Curtis Morrow [Doc. 134], Rockele Bryant [Doc. 139], and Jason Stansberry [Doc. 142] have

moved to join in the motion [Doc. 97] by Defendants Thomas and Wyrick. Defendants Alonzo

Butler [Doc. 138], Johnny Tackett [Doc. 140], and Richard Jentzsch [Doc. 141] have moved to

join in the motion [Doc. 132] by Defendant Bush.

       The parties appeared before the undersigned for an arraignment and motion hearing on

October 25, 2019. Assistant United States Attorney Cynthia F. Davidson appeared on behalf of

the Government. The following defense counsel appeared on behalf of the Defendants: Attorney

Devin DeVore for Defendant Fitts; Attorney Michael P. McGovern for Defendant Thomas,
Attorney Scott A. Lanzon for Defendant Stansberry;1 Attorney M. Jeffrey Whitt for Defendant

Wyrick; Attorney James Carter, Jr., for Defendant Bryant; Attorney Michael B. Menefee for

Defendant Bush; Attorney Russell T. Greene for Defendant Butler; Attorney Kelly Tanner for

Defendant Billy Davis; Attorney Rachel L. Wolf for Defendant Jentzsch; Attorney Ruth

Thompson Ellis for Defendant Morrow; and Attorney Stephen G. McGrath for Defendant Tackett.

Defendants Thomas, Stansberry, Wyrick, Bush, and Butler were also present.2

       In their motion, Defendants Thomas and Wyrick ask the Court to continue the January 28,

2020 trial date and all other related deadlines in this case. They state that this case is complex and

that counsel need additional time to review the voluminous discovery and prepare for trial. The

motion relates that the Defendants are waiving their speedy trial rights in relation to the motion

and that the Government does not oppose a continuance. Defendant Bush asks for a continuance

of the trial and schedule because he entered the case on October 7 and counsel has yet to receive

the discovery. Defendant Bush contends that defense counsel needs time to review the discovery,

identify and file pretrial motions, and investigate the facts of the case.

       At the motion hearing, Mr. McGovern stated that he was newly substituted as counsel for

Defendant Thomas. Mr. Whitt stated that a trial continuance is necessary for several reasons.

First, he noted his involvement in another criminal trial in this Court. Mr. Whitt stated that the

changes to the charges in the Superseding Indictment serve as an additional reason for a



1
 Defendant Stansberry confirmed that he had retained Attorneys Tommy Hindman and Scott
Lanzon to represent him in this case. Accordingly, Defendant Stansberry’s Motion for Substitution
of Counsel [Doc. 146] is GRANTED. Attorneys Tommy K. Hindman and Scott Lanzon are
SUBSTITUTED as counsel of record for Defendant Stansberry. Attorney Kimberly Parton is
RELIEVED of her representation of Defendant Stansberry and DIRECTED to provide the
discovery and information from the Defendant’s file to Mr. Hindman.
2
  Prior to the hearing, counsel for Defendants Fitts and Bryant informed the Court that they
intended to file waivers of arraignment for their clients.

                                                   2
continuance. Mr. Whitt agreed that the discovery is voluminous and that he needed additional

time to review the discovery. The Court noted that all of the codefendants, except for Defendant

Davis, have joined in the requests for a continuance. Mr. Tanner stated that Defendant Davis has

no objection to a continuance of the trial and schedule in this case.

       AUSA Davidson stated that the Government does not oppose a continuance in this case.

She stated that the Superseding Indictment adds nine Defendants, some of whom have yet to appear

in this case. AUSA Davidson also noted that the Superseding Indictment adds a count for

Defendant Fitts and that the forfeiture allegations are significantly altered. She agreed that the

discovery in this case is voluminous. AUSA Davidson asserted that the motions for a continuance

are well taken. The parties agreed to a new trial date of May 19, 2020.

       The Court finds the motions to continue are joined by the Defendants, unopposed by the

Government and Defendant Davis, and well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of Defendants and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Superseding Indictment [Doc. 95] charges that fifteen

named Defendants conspired with each other and others to distribute and possess with intent to

distribute five (5) kilograms or more of cocaine over a ten-month period (Count One). It also

charges Defendant Fitts with possession of a firearm in furtherance of drug trafficking (Count

Two) and Defendants Fitts, Thomas, Stansberry, Wyrick, and Jentzsch with a money laundering

conspiracy (Count Three). The Court observes that the discovery in this case is voluminous.

Additionally, Defendant Thomas recently retained new counsel [Doc. 144] and Defendants Bush,

Butler, Davis, Jentzsch, Morrow, and Tackett all entered the case within the last three weeks.

Finally, the Court observes that four Defendants have yet to appear. The Court finds that defense

counsel require additional time to review discovery, to investigate the facts of the cases, to file and



                                                  3
litigate pretrial motions, and to prepare the case for trial. Thus, the Court finds that the failure to

grant a continuance would deprive defense counsel of the reasonable time necessary to prepare for

trial despite the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Accordingly, the Defendants’ joint3 motions to continue the trial [Docs. 97 & 132] are

GRANTED, and the trial of this matter is reset to May 19, 2020. The Court also finds that all the

time between the filing of the initial motion to continue on October 3, 2019 and the new trial date

of May 19, 2020, is fully excludable time under the Speedy Trial Act for the reasons set forth

herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this

case, the deadline for filing pretrial motions is reset to December 6, 2019. Responses to motions

are due on or before December 20, 2019. The parties are to appear before the undersigned for a

motion hearing on all pending pretrial motions on January 22, 2020, at 2:00 p.m. The deadline

for conducting plea negotiations and providing reciprocal discovery is April 21, 2020. All motions

in limine must be filed no later than May 4, 2020. Special requests for jury instructions are due

on May 8, 2020 and shall be supported by citations to authority pursuant to Local Rule 7.4.

               Accordingly, it is ORDERED:

               (1) Defendant Stansberry’s Motion for Substitution of Counsel [Doc. 146] is
                   GRANTED. Attorneys Tommy K. Hindman and Scott A. Lanzon are
                   SUBSTITUTED as counsel of record for Defendant Stansberry. Attorney
                   Kimberly Parton is RELIEVED of her representation of Defendant Stansberry
                   and DIRECTED to provide the discovery and information from the
                   Defendant’s file to Mr. Hindman;

               (2) Defendants Fitts and Bryant are DIRECTED to file their waivers of
                   arraignment on or before November 1, 2019;

               (3) The motions to continue the trial [Docs. 97 & 132] and the motions to join in
                   the motions to continue [Docs. 133, 134, 138, 139, 140, 141, & 142] are
                   GRANTED;


3
 The motions to join in the motions to continue [Docs. 133, 134, 138, 139, 140, 141, & 142] are
also GRANTED.

                                                  4
(4) The trial of this matter is reset to commence on May 19, 2020,
    at 9:00 a.m., before the Honorable Pamela L. Reeves, Chief
    United States District Judge;

(5) All time between the filing of the initial motion to continue on
    October 3, 2019, and the new trial date of May 19, 2020, is fully
    excludable time under the Speedy Trial Act for the reasons set
    forth herein;

(6) The deadline for filing pretrial motions is reset to December 6,
    2019;

(7) Responses are due on or before December 20, 2019;

(8) The parties are to appear before the undersigned for a motion
    hearing on all pending pretrial motions on January 22, 2020 at
    2:00 p.m.;

(9) The deadline for concluding plea negotiations and providing
    reciprocal discovery is April 21, 2020;

(10) Motions in limine must be filed no later than May 4, 2020; and

(11) Special requests for jury instructions with appropriate citations
     shall be submitted to the Chief District Judge by May 8, 2020.

IT IS SO ORDERED.

                               ENTER:


                               Debra C. Poplin
                               United States Magistrate Judge




                                  5
